
QuickLinks -- Click here to rapidly navigate through this document


FIRST AMENDMENT TO SUPPLY AGREEMENT


[*—Material has been omitted pursuant to a request for confidential treatment in
accordance with Rule 24b-2 under the Securities Exchange Act of 1934, as
amended. The redacted material has been filed separately with the Securities and
Exchange Commission.]

        This First Amendment to Supply Agreement (the "First Amendment") is made
this 1st day of October, 2001 by and between TULLY'S COFFEE CORPORATION, a
Washington corporation, doing business at 3100 Airport Way South, Seattle,
Washington 98134, U.S.A. ("Seller"), and TULLY'S COFFEE JAPAN, LTD., a company
organized under the laws of Japan, doing business at 3-4-1 Takanawa, Minato-ku,
Tokyo, Japan ("Buyer").

RECITALS

        A.    On April 26, 2001, Seller and Buyer entered into that certain
Tully's Coffee Supply Agreement (the "Supply Agreement") that sets forth the
terms and conditions with respect to the purchase by Buyer and the sale by
Seller of certain products to be used in connection with the operation of
Tully's Stores in Japan (referred to herein as the "Territory").

        B.    The parties desire to amend the Supply Agreement to grant Buyer an
option to acquire roasted coffee beans and ground coffee from an alternative
source.

        NOW, THEREFORE, the parties hereto agree as follows:

AGREEMENT

        1.    The Supply Agreement is hereby amended as follows:

        1.1      Immediately following Section 2.3 of the Supply Agreement, new
Sections 2.4, 2.5, 2.6, 3 and 4 shall be inserted as follows:

        2.4      Use of Alternative Source.    Notwithstanding anything to the
contrary herein above, during the term of this Agreement, Buyer shall have the
option to purchase roasted coffee beans and ground coffee on an exclusive basis
from a third party vendor (the "Primary Vendor"), provided, however, that Buyer
may retain one secondary vendor (the "Secondary Vendor") to roast no more than
20% of Buyer's roasted coffee beans and ground coffee requirements, if such
Secondary Vendor meets all of Seller's requirements set forth below. No vendor,
whether it is the Primary Vendor or Secondary Vendor may be selected to roast
coffee beans unless such proposed vendor meets Seller's quality, service and
cost standards for roasting and green beans, and such other standards as
reasonably established by Seller from time to time (the "Roasting Standards").
Seller shall have the right to reject any vendor selected by Buyer to roast
coffee beans if Seller reasonably determines that such vendor does not have the
financial capacity, proper facilities, expertise or experience to perform all of
the functions required to deliver roasted coffee beans and ground coffee to the
Roasting Standards; provided that Seller shall provide Buyer with a written
explanation and supporting documentation setting forth the grounds for rejection
in reasonable detail. Buyer may not terminate or replace a vendor unless Buyer
has selected a replacement vendor and such replacement vendor has not been
rejected by Seller. Notwithstanding the foregoing, Seller and Buyer agree that
Ueshima Coffee Company Ltd. ("UCC") shall be given the first right and
opportunity to provide a proposal for an agreement to roast coffee for Buyer in
the Territory, provided that UCC demonstrates its ability to meet the criteria
set forth above. The term of the roasting agreement with UCC shall be one year.
Buyer shall have the right to propose an alternative vendor to perform such
roasting and if such alternative vendor submits a lower cost and meets the
Roasting Standards and all other requirements of this section 2.4 and the
existing Primary Vendor is unable to meet such lower cost, then such vendor
shall replace the Primary Vendor under this Agreement. Any contract with a
roasting source shall contain appropriate renewal options conditioned on (i) the
continued performance to the roasting standards and compliance with other
provisions of a roasting agreement that is approved by both the Buyer and the
Seller, and (ii) the agreement of Seller and Buyer to renew. Without limiting
the foregoing any

--------------------------------------------------------------------------------




such contract shall contain confidentiality and non-disclosure provisions
reasonably acceptable to Seller. Subject to delivery of a non-disclosure
agreement reasonably acceptable to Seller, Seller shall disclose to Buyer and
any proposed vendor all recipes and blend standards required to allow a proposed
vendor or roaster to make a roasting proposal to Buyer or allow Buyer to
investigate the feasibility of roasting coffee beans and ground coffee by itself
or through its wholly-owned subsidiary.

        2.5      Buyer's Roasting Right.    Nothing in this Agreement prohibits
Buyer from roasting or causing its wholly owned subsidiary to roast coffee beans
and ground coffee for its own use and sale to third parties pursuant to this
Agreement so long as Buyer satisfies the Roasting Standards and all other
requirements of Section 2.4. If Buyer, or its wholly owned subsidiary, at any
time, becomes a roaster of coffee for its own use and sale, then Seller shall
have the right to propose alternative vendors to perform such roasting and if
(i) such alternative Vendor submits a lower cost and meets the Roasting
Standards, and all other requirements of Section 2.4, and (ii) Buyer is unable
to meet such lower cost, then such vendor shall replace Buyer as the vendor
under this Agreement.

        2.6      Payments to Seller.    The parties agree that the payments to
be made by Buyer to Seller under this Section 2.6 shall constitute compensation
to Seller for Seller's agreement to surrender its right to be the exclusive
supplier to Buyer of roasted coffee beans and ground coffee for sale in the
operation of Tully's Stores in the Territory.

        a.    Cash Payment.    Buyer shall pay $4.2 million (US) in cash to
Seller on October 1, 2001.

        b.    Stock Payment.    Within seven (7) days of the execution date of
this First Amendment, Buyer shall hold a meeting of its Board of Directors and
pass a resolution to issue 300 shares of common stock of Buyer (the "Stock") to
Seller, on a day within sixty (60) days of the execution date of this First
Amendment (the "Issue Date") at an aggregate price equal to the per-share market
price as of the close of the stock market on the last business day or such other
per-share price determined by the Board, multiplied by 300 (the "Issue Price").
Subject to Seller's submission to Buyer of a duly executed application for
subscription of the Stock, no later than five (5) days prior to the Issue Date,
Buyer shall remit an amount equal to the Issue Price to Seller's bank account in
Japan (the "Account"). Within fourteen (14) days of the execution of this First
Amendment, Seller shall provide Buyer with the information necessary to effect
such remittance, and advise in writing of the name of its transfer agent
(meigikakikae dairinin) in Japan. On the day immediately preceding the Issue
Date, Seller shall remit the entire amount it receives from Buyer pursuant to
this Section 2.6.b to a bank account designated by Buyer. Buyer shall deliver to
Seller share certificates representing the stock as soon as practicably possible
after the Issue Date. In the event that the Stock is not issued to Seller on the
Issue Date due to Buyer's breach of this Section 2.6.b, Seller shall be
entitled, at its option, to either (i) retain the entire amount in the Account,
or (ii) require Seller to deliver the Stock.

        c.    Payment—Coffee Sales.    In the event Buyer acquires roasted
coffee beans or ground coffee from a source other than directly from Seller,
Seller shall receive a monthly payment equal to the sum of (1) and (2) below:

        (1)  For coffee purchased for retail stores operated pursuant to the
Retail Rights (including all Buyer owned retail stores as well as all franchised
or licensed retail stores), an amount equal to the greater of (x) 65% of the
difference between [ * ] per pound and the Average Net Purchase Cost per pound
from the roaster, and (y) [ * ] per pound, multiplied by the total number of
pounds purchased for the month. For example, if the Average Net Purchase Cost
per pound from the roaster to Buyer is [ * ] per pound, Buyer would pay Seller
[ * ] per pound ([ * ] - [ * ] = [ * ] × 0.65 = [ * ]), multiplied by the total
number of pounds purchased for the month.

--------------------------------------------------------------------------------

        (2)  For coffee purchased for wholesale customers pursuant to the
Wholesale Rights, an amount equal to the greater of (x) 65% of the difference
between [ * ] per pound and the Average Net Purchase Cost per pound from the
roaster, and (y) [ * ] per pound, multiplied by the total number of pounds
purchased for the month. For example, if the Average Net Purchase Cost per pound
from the roaster to Buyer is [ * ] per pound, Buyer would pay Seller [ * ] per
pound ([ * ] - [ * ] = [ * ] × 0.65 = [ * ]), multiplied by the total number of
pounds purchased for the month.

As used herein, the phrase "Average Net Purchase Cost per pound" shall mean the
total purchase cost of all pounds of coffee for a given month, net of all
rebates and discounts, divided by the total pounds of coffee purchased for such
month.

        (3)  The payment under this Section 2.6.c shall be subject to an annual
minimum equal to 110% of the Base Year Amount compounded annually for the years
2 and 3 of this Agreement and compounded at 105% for the years 4, through 10 of
this Agreement. The annual minimum for each subsequent year shall be equal to
the annual minimum for the immediately preceding year adjusted upward or
downward by the ratio of change of the CPI-Japan for the Beverage Subgroup for
Ku-area of Tokyo (the "CPI") between January of the immediately preceding year
and January of such year.    For purposes of this computation, the Base Year
Amount shall be equal to the payment paid pursuant to this Section 2.6.b for the
initial 12-month period of this Agreement (the "Base Year"). If the aggregate
amount of payment paid for any given year is less than the annual minimum for
such year, Buyer shall pay Seller the balance within 30 days after the end of
such year. For purposes of this clause (3), the first 12-month period of this
Agreement means the 12-month period commencing on the date of the First
Amendment of this Agreement (October 1, 2001). Likewise, references to "years of
this Agreement" refer to each subsequent 12-month period.

        (4)  The computation of Payment shall be completed monthly. If the
average cost is above [ * ] or below [ * ] the payment amount shall be changed
every six months to reflect "inflation or deflation" based upon the increase or
decrease in the retail price of coffee sold in TCJ's retail stores as follows:

The average retail price of all coffee items (i.e., Americano, Espresso, Drip
Coffee, Whole Beans) for all sizes at the measurement date (the date the price
increase is being computed) shall be compared to the average price from the
previous measurement date and the percentage increase or decrease shall be added
to one and multiplied by the payment per pound used during the previous six
months and the resulting new payment per pound shall be used until the next
measurement date. The initial measurement date shall be the date of the first
shipment of coffee roasted from an "Alternative Source" as defined herein. For
example:

 
  Beginning Cost

--------------------------------------------------------------------------------

  New Cost

--------------------------------------------------------------------------------

12 OZ. Drip   [ * ]   [ * ] 16 OZ Drip   [ * ]   [ * ] 12 OZ. Americano   [ * ]
  [ * ] 12 OZ Espresso   [ * ]   [ * ] 1 LB. Whole bean French Roast   [ * ]  
[ * ]    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  Total   [ * ]   [ * ]    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

The total of the beginning cost for each six month period is subtracted from the
new cost ([ * ] - [ * ] = [ * ]). This total is divided by the beginning Cost
total [ * ] / [ * ] = [ * ] or [ * ] and the resulting percentage is added to
one [ * ] and this amount is multiplied by the then payment per pound being paid
([ * ] × [ * ] = [ * ]) and the resulting payment per pound becomes the payment
used for the next six months. The same

--------------------------------------------------------------------------------

procedure would apply if the prices decline, provided, however, that the payment
shall not go below the minimum of [ * ] for retail stores and [ * ] for
wholesale. For example, if the beginning cost per pound was [ * ] and the new
cost per pound was [ * ], the difference of [ * ] would be divided by [ * ] and
the percentage decrease of [ * ] would reduce the payment per pound. For this
example, if the beginning payment amount per pound was at [ * ], the adjusted
payment per pound would be reduced by [ * ] per pound to [ * ] per pound.

If the Average Purchase Price per pound is between [ * ] and [ * ] this
adjustment factor will not be applied to the payment and it will be adjusted
based on the actual roasted cost during the prior month as described in (1) and
(2) above. The computation under this Section 2.6.c.4. shall be computed in
Japanese yen by using the Japanese Yen—U.S. Dollar T.T.B. exchange rate offered
by Mita branch of the Sanwa Bank as of each measurement date.

        d.    Payment and Reports.    Buyer agrees to report and pay the
payments set forth in this Section 2 as follows:

        (1)      Reporting.    Within thirty (30) days after the end of each
calendar month, Buyer will send Seller a written report on (i) coffee purchased
under Section 2.6.c., and (ii) a computation of the payments due.

        ((2)    Payments.    Buyer agrees to pay the payments due by the time
the report is due, i.e., within thirty (30) days after the end of each calendar
month.

        (3)      Form of Payment.    Unless otherwise specified, all payments to
be made under this Section 2 will be in United States Dollars and will be made
by check or by wire transfer to a bank account specified by Seller in writing.

        (4)      Late Payments.    Late payments will accrue interest from the
date due until paid in full at the lower of (x) a floating yearly rate equal to
three percent (3%) plus the prime rate for short-term unsecured commercial loans
announced from time to time by Bank of America, Seattle, Washington, USA and
(y) the highest rate permitted by law.

        (5)      Performance Under Reservation of Rights.    For the avoidance
of doubt, in the event of a dispute between the parties regarding any payment or
performance due or claimed to be due under this Agreement or the Supply
Agreement by Buyer, Buyer shall have the right to pay such amount or render such
performance under a reservation of rights (by using the words "reservation of
rights", "without prejudice", or "under protest") (i.e., any such payment or
performance shall not be rejected by Seller on the basis that the reservation of
rights renders it a conditional payment or performance, and any such payment or
performance shall not prejudice the rights reserved).

        (6)      Indemnification.    Seller agrees to indemnify Buyer for any
withholding taxes, including any interest and penalties (if any) validly
assessed against Buyer by a Japanese taxing authority relating to payments to
Seller under this Agreement.

        3.    Record Keeping.    Buyer agrees to make copies of all reports to
Seller and copies of original agreements, bills and invoices containing the
information needed to prepare them and to keep them for a period of at least
three (3) years.

        4.    Audits; Quality Control Inspections.    Seller shall have the
right, on a quarterly basis during the calendar year during the term of this
License Agreement and on an annual basis for three (3) years thereafter, to have
independent certified public accountants reasonably acceptable to Buyer audit
all records that this Agreement requires Buyer to make and keep. All audits will
be begun upon at least forty-eight (48) hours' prior notice. Seller and Buyer
shall each pay one half of the auditors' fee for the first two (2) quarterly
audits per calendar year. Seller shall be solely responsible for the auditor's
fees for remaining two (2) quarterly audits. In the event that any audit shows a
shortfall of more than five percent (5%) in any payment as reported or paid to

--------------------------------------------------------------------------------




Seller for the period under audit, Buyer will pay the entire auditor's fee for
the examination that discloses such shortfall. All audits will be in confidence,
and the auditors will disclose to Seller only the information necessary to
verify payments due, and not Buyer's customer lists. In addition to any other
inspection rights granted to Seller, Seller shall have the right, on a quarterly
basis, to send a Seller employee to the Territory to assure quality control with
respect to (i) Buyer's use of the Rights, and (ii) any Seller approved source of
roasted coffee beans or ground coffee from sources other than Seller. Buyer
shall pay the reasonable travel, lodging and living expenses of Seller's
employee related to one of these inspections annually.

        2.    Except as specifically set forth in this First Amendment, the
remaining terms and conditions of the Supply Agreement shall remain unchanged
and shall remain in full force and effect. In the event of a conflict between
the provisions of this First Amendment and the Supply Agreement, the provisions
of this First Amendment shall prevail.

        3.    Following the execution of this First Amendment, the parties agree
to continue to discuss, in good faith, the possibility of further changes to the
Supply Agreement with respect to allowing Buyer to purchase certain Tully's
Products other than roasted coffee beans and ground coffee from sources other
than Seller.

        4.    This First Amendment may be executed in counterparts, each of
which shall constitute an original, but all of which together shall constitute
one and the same document notwithstanding that both parties are no signatories
to each counterpart. However, this First Amendment shall not be enforceable
against a party until a counterpart has been executed by both parties.

        IN WITNESS WHEREOF, the parties hereto have executed this First
Amendment as of the day and year first above written.

Executed as of the date set forth above.

SELLER:               TULLY'S COFFEE CORPORATION                         By:    
       

--------------------------------------------------------------------------------

Marc Evanger, its President and CEO                         BUYER:              
TULLY'S COFFEE JAPAN, LTD.               By:            

--------------------------------------------------------------------------------

Kouta Matsuda, its President    

--------------------------------------------------------------------------------



QuickLinks


FIRST AMENDMENT TO SUPPLY AGREEMENT
